Citation Nr: 0725270	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  03-32 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for multiple sclerosis.  


REPRESENTATION

Appellant represented by:	Adjutant Generals Office


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from March 1948 to January 
1950.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

The veteran has a diagnosis of multiple sclerosis based on 
MRI (magnetic resonance imaging) findings.  See November 1995 
private medical MRI report.  A February 1996 letter from a 
private physician, who is also the veteran's son, includes a 
reference to a "recent" diagnosis of multiple sclerosis.  

The veteran essentially alleges that while he was in the 
active military he was treated for symptomatology suggestive 
of the early manifestation of multiple sclerosis.  A letter 
from the veteran's physician son received by VA in October 
2000 states that the appellant had been under treatment for 
multiple sclerosis since approximately 1950 while serving in 
the United States Army.  A September 2000 letter from his 
physician son noted that the veteran had been treated for 
optic neuritis while serving in the Army; he added that this 
was consistent with the veteran's history of multiple 
sclerosis.  An October 1996 letter, from Mark J. Brown, M.D., 
added that the veteran reportedly lost vision in one eye 
forty years earlier, and that this condition had 
spontaneously resolved after several weeks.  

In light of the foregoing physicians have provided VA with 
several statements which provide a nexus between the 
veteran's military service and his currently diagnosed 
multiple sclerosis.  

Regarding VA's "duty to assist," the RO has attempted on 
several occasions, albeit unsuccessfully, to obtain the 
veteran's service medical records.  October 2001 
correspondence from the National Personnel Records Center 
(NPRC) notes that the appellant's service medical records 
were not on file at that facility, and a note mentioned 
"fire related" records.  Neither service medical records 
nor records from the Office of the Army Surgeon General were 
obtainable.

VA has a heightened duty to assist the veteran in developing 
his claim since the records have been lost or destroyed by 
fire.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA's 
Adjudication Procedure Manual, M21-1, includes special 
provisions (at paragraph 4.06) for handling "Fire-Related 
Cases."  The Manual instructs VA personnel as to procedures 
and alternatives when records needed to resolve a claim 
cannot be secured from the service department.  VA is 
directed to assist the appellant in obtaining sufficient 
evidence from alternative or collateral sources.  Paragraph 
4.07, suggests various types of evidence which may be 
considered in lieu of missing service medical records.  Other 
guidelines are set forth as to alternative records such as 
may be available through newly discovered archives like the 
SGO.  Here, in 2001, on two occasions, the veteran was 
furnished a NA Form 13055, Request for Information Needed to 
Reconstruct Medical Data.  While he returned both forms, 
attempts by NPRC to obtain service medical records were again 
unsuccessful.  The Board concludes that all reasonable means 
of obtaining the veteran's service medical records are 
exhausted.

Despite the favorable evidence presented, the RO essentially 
found that "[i]n the absence of medical evidence showing 
[the veteran's] multiple sclerosis was incurred or aggravated 
by service or manifested to a compensable degree within seven 
years from [his] discharge from active duty," his claim 
could not be granted.  See October 2002 RO rating decision.  

Prior to that rating decision the veteran was provided a VA 
examination in May 2001, at which time multiple sclerosis was 
diagnosed.  The report, however, failed to address whether 
multiple sclerosis is either related to the veteran's service 
or was manifested to a compensable degree within seven years 
of his discharge from active duty.  See 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309.  

The United States Court of Appeals for Veterans Claims 
(Court), in Coburn v. Nicholson, 19 Vet. App. 427, 432 
(2005), found that the Board cannot reject a medical opinion 
solely on the rationale that it was based on history provided 
by the veteran, unless the Board renders a finding regarding 
the credibility of the veteran's statements.  The RO did not 
make such a credibility finding and, thus, erred by rejecting 
the opinions solely because they were based on the veteran's 
history.

Still, an examination or opinion is necessary if the evidence 
of record:  (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; and (B) establishes that the veteran suffered 
an event, injury or disease in service; (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4).  

The Court's holding in McLendon v. Nicholson, 20 Vet. App. 79 
(2006), provides that the third prong of 38 C.F.R. § 
3.159(c)(4) is a "low threshold standard," and added that 
since the record contained a diagnosis of multiple sclerosis 
and evidence dating the onset of the veteran's multiple 
sclerosis symptoms to within seven years of discharge, the 
Board needed to consider whether another VA examination was 
indicated.  This essentially is what the private medical 
associated with the record here shows.  However, because the 
record here includes arguably a contrary history from that 
offered by the appellant's physician son, further development 
is in order. 

As part of this development the veteran should also 
specifically asked to provide any medical evidence which he 
can secure which shows medical treatment afforded him from 
January 1950 to January 1957.  Contemporaneously created 
evidence dating from the veteran's term of service, or dating 
from the seven year period following his discharge from 
active duty would be particularly helpful.  Records of any 
eye examinations during this term would be particularly 
helpful.  

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the veteran to 
identify all health care providers 
(either private or VA) that treated him 
for possible symptoms of multiple 
sclerosis during the period from January 
1950 to 1988, to include any employment 
health records or private eye 
examinations would be pertinent to this 
claim.  The veteran should also be asked 
to provide authorizations for release for 
all records of such treatment or 
evaluation.  The RO should obtain 
complete records of all such treatment 
and evaluations from all sources 
identified by the veteran.

2.  The RO should then arrange for the 
veteran to be examined by a board 
certified neurologist.  The examiner is 
informed that this claim was filed in 
July 2000.  The examiner must review the 
claims files.  This includes carefully 
considering, among all the evidence, the 
statements offered by the veteran's 
physician son; the April 1990 pre claim 
statement of Randy Rosenberg, M.D. (which 
notes the veteran's denial of any prior 
history of diplopia, scotoma, transient 
focal weakness, or sensory disturbance); 
the favorable October 1996 statement of 
Mark J. Brown, M.D.; the favorable August 
1998 statement of Dennis Kolson, M.D. ; 
and the favorable March 2002 statement 
offered by Bradley Stoltz, M.D.  The 
examiner must then address whether it is 
at least as likely as not, i.e., is there 
a 50/50 chance, that multiple sclerosis 
was present in-service, or that 
compensably disabling symptoms were 
manifest within seven years of the 
veteran's discharge from active duty on 
January 28, 1950.  The examiner must 
explain the rationale for all opinions.  
The examiner must attempt to reconcile 
any medical evidence of record that is 
not based on the veteran's history which 
documents the onset of multiple sclerosis 
related symptoms with various reports by 
the appellant and other lay witnesses 
regarding the time period of the onset of 
multiple sclerosis related symptoms.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the VA examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address prior to the date 
of the examination.  It should also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  The RO should ensure that the 
requested action has been accomplished to 
the extent possible in compliance with 
this REMAND.  If the ordered action is 
determined to have not been undertaken or 
to have been taken in a deficient manner, 
take appropriate corrective action.

5.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case SSOC and give the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

